Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1, 2, 5-11, 13, 14, 17, 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 14 and 18, the closest prior art Di Bernardo et al. (US Patent 6552729 B1) teaches identifying, using one or more processors of a device, a plurality of animation elements within a computer model; for each animation element of the plurality of animation elements: identifying a plurality of motion patterns; and identifying a plurality of speed harmonics; generating, using the one or more processors, a set of motion data values comprising a state-space description of the plurality of motion patterns and the plurality of speed harmonics for the plurality of animation elements within the computer; assigning, by the one or more processors, a probability to each value of the set of motion data values for the state-space description; 
Kishi et al. (US Pub 2019/0026932 A1) teaches identifying a plurality of unwanted motion patterns that exceed an animation velocity threshold; suppressing the plurality of unwanted motion patterns; and animating the output image using a skinned model and the set of motion data values including the suppressed plurality of unwanted motion patterns.
For claim 1, 14 and 18, the prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
processing audio inputs to identify a set of audio characteristics for audio data received at a microphone of the user device; wherein processing the audio inputs further comprises: generating a set of normalized audio energy values based on a set of standard audio input characteristics; selecting a minimum audio energy threshold and a maximum audio energy threshold; calculating a model motion energy for each value of the set of motion data values for the state-space description using a first motion model; wherein the model motion energy is determined by adding a product of a moment of inertial of each child of each of the plurality of animation elements and an angular velocity of the animation elements; matching the first motion model to the set of normalized audio energy values; and assigning a zero probability to a set of values of 
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YU CHEN/
Primary Examiner, Art Unit 2613